Case: 1:19-cv-00303-DRC-SKB Doc #: 29 Filed: 05/20/20 Page: 1 of 5 PAGEID #: 233




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL L. HELLMUTH,

                                                               Case No. 1:19-cv-303
              Plaintiff,
                                                               Cole, J.
                                                               Bowman, M.J.
       v.

CITY OF MIDDLETOWN, OHIO, et al.,

              Defendants.

                           REPORT AND RECOMMENDATION

       This civil action is now before the Court on Defendants’ motion for judgment on the

pleadings. Also before the Court are Plaintiff’s motions for summary judgment. For the

reasons stated below, the undersigned finds that Defendants are entitled to judgment as

a matter of law.

       I.     Background and Facts

       In his Complaint, Plaintiff contends that Defendants “fail[ed] to do a proper

investigation of [Plaintiff] being set up for a police shooting by the Trenton Police [and]

fail[ed] to intervene[.]” Id. at PageID 34-35. Plaintiff’s Complaint also alleges that

Defendants are “guilty” and that the “actions or inactions or criminal activity” of certain

Defendants have been ignored, including actions that were alleged in prior state and

federal court lawsuits filed by Plaintiff. Id. at PageID 42-46. The complaint identified the

following “claims” against Defendants: Neglect of Duty; Causation; Negligence; Slander

and Libel; Complicity; Failure to report a crime; False Statements; Failure to Intervene;

and Concealment. See Doc. #4, PageID 35-37. As compensation for Defendants’ alleged
Case: 1:19-cv-00303-DRC-SKB Doc #: 29 Filed: 05/20/20 Page: 2 of 5 PAGEID #: 234




violations of law, Plaintiff’s Complaint seeks damages in the amount of $10,000,000.00.

Id. at PageID 46.

       On September 20, 2019, Defendants filed their Motion for Judgment on the

Pleadings (“MJP”). See Doc. #16, PageID 135-147. On September 25, 2019, Plaintiff

Daniel L. Hellmuth (“Plaintiff”) filed a Motion for Summary Judgment (“First MSJ”). See

Doc. #17, PageID 148-150. On October 10, 2019, Defendants timely filed their

Memorandum in Opposition to Plaintiff’s Motion for Summary Judgment (“Opposition to

First MSJ”). See Doc. #18, PageID 154-156. Plaintiff did not file a brief in reply.

       On December 10, 2019, and after Plaintiff’s attempted appeal to the United States

Court of Appeals for the Sixth Circuit was dismissed, Plaintiff was ordered “to file any

response in opposition to Defendants’ [MJP] as well as any reply memorandum in support

to his [First MSJ] with the Court no later than January 3, 2020.” See Doc. 24, PageID 204.

The Order further stated that [“i]n the event that Plaintiff does not file his opposition to

Defendants’ motion for judgment on the pleadings by the January 3, 2020 deadline,

Defendants’ motion will be construed as unopposed and may be granted for the reasons

stated therein.” Id. No such memorandum in opposition or response to the “show cause”

order was filed.

       II.    Analysis

       Plaintiff failed to comply with the Court’s most recent “show cause” order. The

Defendants' unopposed motion for judgment on the pleadings has now been pending for

over six months. The undersigned has reviewed that motion and finds it well-reasoned

and well-supported.

       Based upon the grounds advocated by the Defendants, they are entitled to



                                             2
Case: 1:19-cv-00303-DRC-SKB Doc #: 29 Filed: 05/20/20 Page: 3 of 5 PAGEID #: 235




judgment as a matter of law because: (1) 18 U.S.C. §§ 242 and 1001 do not create private

causes of action, and Plaintiff has failed to connect his independent 42 U.S.C. § 1983

claim to a violation of constitutional or federal law; (2) the Ohio criminal statutes identified

in Plaintiff’s Complaint do not afford him private causes of action; (3) neglect of duty and

causation are not valid Ohio common law claims, and Plaintiff’s negligence and

slander/libel (i.e., defamation) allegations fail to state claims for relief that are plausible

on their face; and (4) assuming arguendo that Plaintiff has stated a plausible claim for

relief, Defendants are entitled to qualified immunity because they acted reasonably under

the circumstances. Defendants persuasively argue that Plaintiff has failed to show the

existence of any genuine issue of material fact to support any of the elements of his

claims.

       Last but not least, this case should be dismissed based upon Plaintiff’s failure to

file any timely response to the Court’s “show cause” order, which amounts to a failure to

prosecute. Plaintiff was explicitly warned in the Court’s last order that a failure to respond

“will result” in the recommendation that the Defendants' motion be granted.

       As noted above, Plaintiff has failed to filed a response in opposition to Defendants’

motion for judgment on the pleadings. Yet, Plaintiff did file a second motion for summary

judgment. Upon careful review, however, Plaintiff’s motions for summary judgment fail to

address the arguments raised in Defendants’ motion for judgment on the pleadings.

Notably, Plaintiff’s motions for summary judgment assert that he is entitled to judgment

as a matter of law because he “has proven that the City of Middletown Notary Shelley

Meehan who notarized the deed transfer, was not in the presence of [Plaintiff] and his

now deceased wife, Susan Gail Hellmuth, therefore making the deed transfer illegal in a



                                               3
Case: 1:19-cv-00303-DRC-SKB Doc #: 29 Filed: 05/20/20 Page: 4 of 5 PAGEID #: 236




court of law[.]” Id. at PageID 148. However, even if Plaintiff has proven that Notary

Meehan did not properly notarize the deed transfer as he alleges, such an action does

not reach the level of a constitutional violation which would confer jurisdiction to this

federal court.   In addition, Plaintiff also concludes that Magistrate Judge Stephanie

Bowman is “collu[ding]” with Defendants “to commit Fraud Upon the Court in both the

original Butler County case CV 2017 10 2386 and in the Federal case 1:18-cv-00397[.]”

Id. However, as noted by Defendants’ in their response in opposition, Plaintiff’s

conclusions are unfounded, wholly unsupported and fail to support a finding that he is

entitled to a summary judgment. Plaintiff also failed to file a brief in reply in support of his

(second) motion for summary judgment.

       In light of the foregoing, Defendants’ motion for judgment on the pleadings is well-

taken and should be granted.

       III. Conclusion and Recommendation

       Accordingly, IT IS RECOMMENDED THAT Defendants' motion for judgment on

the pleadings (Doc. 16) be GRANTED for the reasons stated and alternatively, that

judgment be entered in Defendants' favor with prejudice based upon Plaintiff’s failure to

prosecute. IT IS FURTHER RECOMMENDED THAT Plaintiff’s motions for summary

judgment (Docs. 17, 26) be DENIED and that this case be CLOSED.


                                                             s/Stephanie K. Bowman
                                                           Stephanie K. Bowman
                                                           United States Magistrate Judge




                                               4
Case: 1:19-cv-00303-DRC-SKB Doc #: 29 Filed: 05/20/20 Page: 5 of 5 PAGEID #: 237




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DANIEL L. HELLMUTH,

                                                             Case No. 1:19-cv-303
             Plaintiff,
                                                             Cole, J.
                                                             Bowman, M.J.
      v.

CITY OF MIDDLETOWN, OHIO, et al.,

             Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           5
